                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT WINCHESTER

 UNITED STATES OF AMERICA                         )
                                                  )        Case No. 4:18-cr-9
 v.                                               )
                                                  )        Judge Travis R. McDonough
 CRAIG B. SNODDY                                  )
                                                  )        Magistrate Judge Christopher H. Steger
                                                  )


                                  MEMORANDUM AND ORDER



           Defendant filed a motion to suppress all evidence obtained pursuant to an inventory

search of the vehicle he was driving at the time of his arrest. (Doc. 19.) United States

Magistrate Judge Christopher H. Steger held a hearing and filed a report and recommendation,

recommending that the Court deny the motion to suppress. (Doc. 33.) Defendant timely

objected (Doc. 42), and the Government responded (Doc. 43). For the reasons set forth below,

the Court will ACCEPT and ADOPT the report and recommendation (Doc. 33) and will DENY

Defendant’s motion to suppress (Doc. 19).

      I.      STANDARD OF REVIEW

           This Court must conduct a de novo review of those portions of the report and

recommendation to which objections are made. 28 U.S.C. § 636(b)(1)(C). De novo review does

not, however, require the district court to rehear witnesses whose testimony has been evaluated

by the magistrate judge. See United States v. Raddatz, 447 U.S. 667, 675–76 (1980). The

magistrate judge, as the factfinder, has the opportunity to observe and to hear the witnesses and

to assess their demeanor, putting him in the best position to determine credibility. Moss v.

Hofbauer, 286 F.3d 851, 868 (6th Cir. 2002); United States v. Hill, 195 F.3d 258, 264–65 (6th
Cir. 1999). A magistrate judge’s assessment of witnesses’ testimony is, therefore, entitled to

deference. United States v. Irorere, 69 F. App’x 231, 236 (6th Cir. 2003); see also United States

v. Navarro-Camacho, 186 F.3d 701, 705 (6th Cir. 1999).

         Although the Court is required to engage in a de novo review of specific objections, if the

objections merely restate the arguments asserted in Defendant’s earlier motion, which were

addressed by the magistrate judge’s report and recommendation, the Court may deem those

objections waived. See VanDiver v. Martin, 304 F. Supp. 2d 934, 937 (E.D. Mich. 2004). “A

general objection, or one that merely restates the arguments previously presented is not sufficient

to alert the court to alleged errors on the part of the magistrate judge. An ‘objection’ that does

nothing more than state a disagreement with a magistrate’s suggested resolution, or simply

summarizes what has been presented before, is not an ‘objection’ as that term is used in this

context.” Id.

   II.      BACKGROUND

         On March 27, 2018, a grand jury returned a three-count indictment charging Defendant

with: (1) possession with intent to distribute fifty grams or more of a mixture and substance

containing a detectable amount of methamphetamine, a Schedule II controlled substance in

violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(B); (2) possession of

a firearm in furtherance of a drug-trafficking crime in violation of Title 18, United States Code,

Section 924(c)(1)(A)(i); and (3) being a felon in possession of a firearm in violation of Title 18,

United States Code, Section 922(g)(1). (Doc. 1.) On July 18, 2018, Defendant filed a motion to

suppress all evidence obtained pursuant to an inventory search of the vehicle he was driving at

the time of his arrest. (Doc. 19.) Defendant argued that the officer acted unreasonably in




                                                 2
deciding to impound the vehicle and that the ensuing inventory search was a pretext for a

warrantless investigative search. (See id. at 2–6.)

           On September 5, 2018, Magistrate Judge Steger held an evidentiary hearing on

Defendant’s motion to suppress. (See Doc. 30.) At the evidentiary hearing, Magistrate Judge

Steger heard testimony from Tennessee Highway Patrol Trooper Adam Malone. (See Doc. 31.)

Additionally, the following exhibits were entered into evidence: (1) a Tennessee Department of

Safety policy; (2) a towing report; (3) a property-release form; (4) an audio recording of the

state-court proceedings; and (5) an audio recording of the dashboard camera from Trooper

Malone’s vehicle. (See id.)

           Defendant did not object to the basic facts outlined in Magistrate Judge Steger’s report

and recommendation, but he did object to the findings and legal conclusions related to those

facts. (See Doc. 42.) After reviewing the record before the Court and finding the facts to be

consistent with Magistrate Judge Steger’s report and recommendation, the Court ADOPTS BY

REFERENCE the facts as set out in the report and recommendation.1 (Doc. 33, at 1–3); see,

e.g., United States v. Winters, 782 F.3d 289, 295 n.1 (6th Cir. 2013). The Court will refer to the

facts only as necessary to analyze the issues raised on objection. Defendant’s objections to

Magistrate Judge Steger’s report and recommendation are now ripe for review.

    III.      ANALYSIS

           Defendant argues in his objections that the inventory search at issue was pretextual, and,

therefore, unconstitutional. Specifically, Defendant argues that, because Trooper Malone

“specifically stated he would simply perform an inventory search if not given permission to



1
 The Court notes that neither party provided it with a copy of the transcript from the September
5, 2018 evidentiary hearing before Magistrate Judge Steger.


                                                   3
search, after asking for permission numerous times,” he “all but admit[ted] to a pretextual

search.”2 (Doc. 42, at 4.)

        After obtaining lawful custody of a vehicle, officers may conduct a warrantless inventory

search. United States v. Lumpkin, 159 F.3d 983, 987 (6th Cir. 1998). Inventory searches “serve

to protect an owner’s property while it is in the custody of the police, to insure against claims of

lost, stolen, or vandalized property, and to guard the police from danger.” Id. (quoting Colorado

v. Bertine, 479 U.S. 367, 372 (1987)). “In order to be deemed valid, an inventory search may not

be undertaken for purposes of investigation, and it must be conducted according to standard

police procedures.” United States v. Smith, 510 F.3d 641, 651 (6th Cir. 2007) (citation and

internal quotation marks omitted). But the “mere fact that an officer suspects that contraband

may be found in a vehicle does not invalidate an otherwise proper inventory search.” Id. In

other words, the Fourth Amendment “permits impoundment decisions and inventory searches

that are objectively justifiable . . . regardless of an officer’s subjective intent.” United States v.

Kimes, 246 F.3d 800, 805 (6th Cir. 2001).

        Magistrate Judge Steger addressed Defendant’s objection in his report and

recommendation. Specifically, Magistrate Judge Steger found that: (1) Tennessee Highway

Patrol’s policy on impoundment and inventory searches dictates that troopers, upon custodial

arrest, conduct inventory searches of the arrested person’s vehicle before towing (Doc. 33, at 3);

(2) “Trooper Malone testified that it was his practice never to leave an unattended vehicle parked

on the shoulder of the road following an arrest[,] that he was unaware of any offer that a third



2
  It is uncontroverted that Trooper Malone observed Defendant speeding and that the traffic stop
itself was legal. (Doc. 33, at 4.) After Trooper Malone performed a legal traffic stop on the
vehicle Defendant was driving, he discovered that Defendant was subject to extraditable Georgia
arrest warrants and, as a result, he placed Defendant under arrest. (Id. at 5.) Defendant does not
challenge the lawfulness of this arrest in his objection. (See Doc. 42.)


                                                  4
person might be available to retrieve the vehicle[,] and that he would not have been willing to

wait at the scene for someone else to arrive to retrieve the vehicle” (id. at 5); (3) Trooper

Malone’s decision to impound the vehicle and have it towed was consistent with Tennessee

Highway Patrol policy (id.); and (4) despite Trooper Malone’s admission that he repeatedly

asked Defendant for consent to search the vehicle, any suspicion of contraband did “not negate

the legality of his decision to impound and perform an inventory search on the vehicle” (id. at 6).

         The Court agrees with Magistrate Judge Steger’s application of the law and finds no

reason to disturb his well-reasoned conclusion in this case. There has been no evidence

introduced that Trooper Malone failed to follow standard police procedure in conducting an

inventory search and, as illustrated by the above case law, any subjective motive on the part of

Trooper Malone does not invalidate his otherwise “objectively justifiable” inventory search.

Kimes, 246 F.3d at 805. Accordingly, Defendant’s objection (Doc. 42) will be OVERRULED.

   IV.        CONCLUSION

         For the reasons stated herein, Defendant’s objection to the report and recommendation

(Doc. 42) is OVERRULED. The Court ACCEPTS and ADOPTS the report and

recommendation (Doc. 33) and DENIES Defendant’s motion to suppress (Doc. 19). The

following new trial schedule is ORDERED:

         1.     Plea Bargaining shall be concluded by April 22, 2019, and any written agreement

shall be executed by said date.

         2.     All motions shall be filed no later than April 22, 2019.

         3.     All requests for jury instructions shall be submitted no later than May 6, 2019.

The parties shall confer and submit a joint proposal for jury instructions. Before submitting the

joint proposal to the Court, the parties must attempt to resolve any disagreements. To the extent




                                                 5
there are disagreements as to specific instructions that cannot be resolved, the parties should

provide competing instructions in their joint proposal. All jury instructions in the joint proposal,

including agreed instructions and competing instructions, shall be supported by citations of

authority. A copy of the proposed jury instructions should be sent in Microsoft Word format to

mcdonough_chambers@tned.uscourts.gov.

       4.      A final pretrial conference shall be held before the United States District Judge at

3:00 p.m. on May 6, 2019, in Chattanooga, Tennessee. At or before the final pretrial

conference, all parties shall provide a notebook to the Court with exhibits they expect to offer

during their cases-in-chief. Each party should also file a written submission advising the Court:

(1) how and by whom each document will be authenticated, and (2) the theory of admissibility

for the document, with appropriate references to the Federal Rules of Evidence. At the final

pretrial conference, the parties should also be prepared to advise the Court whether they intend to

offer any out-of-court statements as evidence beyond what is reflected in the exhibit notebook

and be prepared to explain why each statement is not barred by the rule against hearsay, the

Confrontation Clause, or any other basis. The parties should also be prepared to discuss

evidence relating to a crime, wrong, or other act by the defendant, whether that evidence is

admissible under Federal Rule of Evidence 404(b)(2), and whether the Government has given

appropriate notice. The parties shall also disclose to one another and to the Court the technology

they intend to use in the courtroom during the trial and how they intend to use it (e.g., display

equipment, data storage, retrieval, or presentation devices). This disclosure shall list: (1) the

equipment the parties intend to bring into the courtroom to use and (2) the equipment supplied by

the Court the parties intend to use. Further, the parties shall disclose to one another the content

of their electronic or digital materials by the time of the final pretrial conference and shall




                                                  6
confirm the compatibility/viability of their planned use of technology with the Court’s equipment

by the final pretrial conference. General information regarding equipment supplied by the Court

is available on the Eastern District of Tennessee website (www.tned.uscourts.gov). Specific

questions about Court-supplied equipment should be directed to the courtroom deputy (directory

available on website).

       5.      The trial of this case will be held before the United States District Judge and a

twelve-person jury beginning on May 13, 2019, at 9:00 a.m. in Chattanooga, Tennessee. If this

case is not heard immediately, it will be held in line until the following day or any time during

the week of the scheduled trial date.

       SO ORDERED.

                                              /s/Travis R. McDonough
                                              TRAVIS R. MCDONOUGH
                                              UNITED STATES DISTRICT JUDGE




                                                7
